Citation Nr: 9929638	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-09 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a neck/cervical 
spine disorder, to include arthritis (hereinafter 
"neck/cervical spine disability").

2.  Entitlement to service connection for the residuals of a 
right ankle injury (hereinafter "right ankle disability").

3.  Entitlement to service connection for the residuals of 
strep throat.

4.  Entitlement to service connection for the residuals of 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the benefits sought on 
appeal. 

The Board notes that the veteran's hearing testimony before 
the RO in July 1998 raised additional issues of service 
connection for right shoulder and hip disabilities.  These 
issues are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus or link between 
the veteran's current neck/cervical spine disability and his 
period of active duty service.

2.  There is no medical evidence of a nexus or link between 
the veteran's current right ankle disability and his period 
of active duty service.

3.  The record does not include a medical diagnosis for any 
throat disease or disability, including the residuals of 
strep throat.

4.  The medical evidence of record demonstrates the existence 
of the residuals of hemorrhoids, as manifested by an inner 
skin tag.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a neck/cervical spine disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a right ankle disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for the residuals of strep throat is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4. The veteran's hemorrhoid residuals were incurred during 
his active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that an appellant is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Further, where a veteran who served for ninety (90) days or 
more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic conditions, 
such as arthritis, to a degree of 10 percent or more within 
one year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

However, before the Board may proceed to examine the merits 
of the veteran's claims, it must determine whether the 
veteran has submitted well-grounded claims as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  However, if the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury. See Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  




Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
an appellant had a chronic condition either in service or 
during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation. If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The veteran contends that his service medical records (SMRs), 
which were apparently destroyed by the 1973 fire at the 
National Personnel Records Center (NPRC), if available, would 
have shown he was diagnosed and treated for a cervical spine 
injury, a right ankle injury, strep throat, and hemorrhoids.  
However, the Board observes that the RO duly pursued 
alternative sources such as requesting morning reports from 
the unit he served with and checking with the U.S. Army 
Hospital, Ft. Ord, CA.  Indeed, morning reports were obtained 
showing that the veteran was on sick call at the U.S. Army 
Hospital, Ft. Ord, CA, on separate occasions for the period 
October 1956 to December 1956.  No other alternate records 
were located.  Under the circumstances, the Board does not 
believe any useful purpose would be served by remanding the 
case for any further search for records.  

The Board has considered the veteran's testimony and 
statements regarding his service connection claims both prior 
to and during service.  The veteran's statements and 
testimony in this regard are accepted as truthful.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).


I.  Neck/cervical spine, right ankle, and strep throat 
residuals 

Looking to the record, however, it does not appear that there 
is any medical evidence of a nexus or link between his 
current neck/cervical spine and right ankle disabilities, nor 
is there any current medical diagnosis of a current disease 
or disability affecting the throat.  

The Board notes that there is no medical evidence of record 
prior to July 1997 concerning any of the veteran's claims for 
service connection neck/cervical spine disability, right 
ankle disability, or for strep throat residuals.  Indeed, the 
veteran testified that he did not seek medical attention 
concerning the issues at hand in the intervening time since 
separation from service.

A July 1997 VA neck examination report noted the veteran's 
self-stated history of injuring his neck during service, and 
that he complained of occasional pain of the neck, although 
the veteran admitted that his neck was not symptomatic at the 
time of the examination.  Objectively, the neck was 
nontender, with no deformity or spasm, and there was no 
restriction of range of motion.  The diagnosis was cervical 
strain with no residuals, and arthritis of the cervical 
spine.  A contemporaneous VA radiology report of the cervical 
spine revealed an impression of osteoarthritis. 

A July 1997 VA joints examination report recounted the 
veteran's account of a right ankle sprain while in the 
service, as well as current complaints of pain, swelling, and 
of giving way.  Objectively, there was tenderness and 
soreness about the right ankle, as well as a deformity or 
swelling, but no instability was noted.  The diagnosis was 
right ankle strain.  A contemporaneous VA radiology report 
revealed no significant bone or joint abnormality of the 
right ankle.  

A July 1997 VA throat examination report recited the 
veteran's account of contracting strep throat during service, 
and that he now has difficulty swallowing, accompanied by 
some choking or coughing.  The diagnosis was a history of 
strep throat in 1956 without residuals, normal swallowing 
mechanism, and no abnormality of the throat.

At this juncture the Board notes that there is no direct 
medical evidence that the veteran suffered from any of theses 
disabilities while he was in service.  As previously stated, 
the Board acknowledges that the SMRs, which may have 
contained such medical evidence, were apparently destroyed 
while in the custody of VA, and that the veteran's assertions 
regarding in-service disease or injury are presumed to be 
true.  Notwithstanding, even assuming that the veteran did 
sustain the injuries or diseases as he contends, the 
veteran's claims for service connection for a neck/cervical 
spine disability, right ankle disability, and strep throat 
residuals, remain not well grounded, for the reasons set 
forth below.  

Although there are current medical diagnoses of a 
neck/cervical spine disability and right ankle disability, 
there is no medical evidence linking these disabilities to 
diseases or injuries sustained during service.  Additionally, 
as there is no medical evidence that the veteran complained 
of, was treated for, or was diagnosed with, a neck/cervical 
spine disability and right ankle disability between the time 
he was discharged from service and July 1997, there is no 
basis for finding the claims well grounded pursuant to the 
chronicity provisions of 38 C.F.R. § 3.303(b), or by way of 
continuity of symptomatology under Savage.  Finally, 
presumptive service connection for arthritis of the cervical 
spine is not warranted as there is no medical evidence that 
the veteran had such a disability, to a degree of 10 percent 
or more, within one year of separation from service.  

With regard to the Veteran's claim of service connection for 
the residuals of strep throat, the Board finds that there is 
no medical diagnosis of record showing that the veteran 
currently suffers from these disabilities.  Therefore, 
without a medical diagnosis of a current throat disability, a 
grant of service connection is precluded as not well 
grounded.  Caluza. 

The only evidence of record to support the veteran's claims 
of service connection for a neck/cervical spine disability, 
right ankle disability, and for strep throat residuals, is 
his hearing testimony and written contentions.  However, as a 
matter of law, these statements do not satisfy the medical 
diagnosis or medical nexus requirements and cannot, 
therefore, render his claim well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  In 
other words, what is needed are medical diagnoses showing 
that the veteran currently suffers from the claimed 
disabilities, and that such disabilities are related to 
service.  By this decision, the Board is informing the 
veteran that medical diagnoses of current disabilities, as 
well as medical evidence of causation thereof, is required to 
render his claims well grounded.  38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

II.  Hemorrhoid Residuals

The Board notes that the veteran's claim for entitlement to 
service connection for the residuals of hemorrhoids is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the claim is plausible; capable of substantiation or 
meritorious on its own.  Murphy.

A July 1997 VA rectum and anus examination report stated the 
veteran's account of having undergone hemorrhoid surgery 
during service and his current complaints of occasional 
slight bleeding.  Objectively, no internal or external 
hemorrhoids were found, except for a small skin inner tag.  
The diagnosis was a history of hemorrhoid surgery in 1956, 
with no recurrence, and no hemorrhoids found on examination.

The Board concludes that, upon applying the benefit-of-the-
doubt doctrine outlined in 38 U.S.C.A. § 5107(b) and Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), service connection for 
service connection for the residuals of hemorrhoids is 
warranted on the basis of service inception, because the 
medical evidence currently shows the existence of a small 
inner tag, and includes a diagnosis that the veteran had a 
history of hemorrhoid surgery in 1956, while he was in 
service. 




ORDER

A well-grounded claim not having been submitted, service 
connection for a neck/cervical spine disability is denied.

A well-grounded claim not having been submitted, service 
connection for a right ankle disability is denied.

A well-grounded claim not having been submitted, service 
connection for the residuals of strep throat is denied.

Service connection for the residuals of hemorrhoids is 
granted, subject to the laws and regulations governing 
monetary awards.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

